Citation Nr: 0336911	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  00-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1957.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a May 1984 rating decision of the 
Department of Veterans Affairs (VA) which denied service 
connection for dental trauma.  

During the pendency of this case, the veteran relocated to 
Florida.  Accordingly, the St. Petersburg, Florida, RO 
assumed the role of the agency of original jurisdiction for 
the veteran's claim.  In July 2001, the Board remanded the 
case to the RO for further development.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The service dental records do not indicate that any teeth 
were lost or damaged due to in-service dental trauma and no 
other evidence has been received to suggest that the veteran 
sustained dental trauma in service.

3.  The veteran was not a prisoner of war (POW) during 
service and there is no evidence that he has a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, nor is he a Chapter 
31 vocational rehabilitation trainee.


CONCLUSION OF LAW

The veteran does not have a dental condition due to in-
service dental trauma.  38 U.S.C.A. §§ 1110, 1712, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1995); 
38 C.F.R. §§ 3.381, 4.149, 4.150, 17.161, 17.120, 17.160 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  Service dental records are presently 
associated with the claims folder.   The veteran has asserted 
that additional service treatment records were available from 
Sampson Air Force Base (AFB), Brunswick AFB, Keesler AFB, 
Fire Island AFB, and Osceola Air Force Station (AFS).  
Officials at Brunswick AFB, Keesler AFB, and Osceola AFS 
reported that no records on the veteran were available.  
Similarly, the RO was informed that Sampson AFB closed in 
October 1956 and no records are available.  The request for 
information from Fire Island AFB was returned as unclaimed by 
the United States Postal Service (USPS).  The veteran was 
notified of the RO's attempt to obtain the service medical 
records from the aforementioned facilities in August 2003.  
Thereafter, in September 2003, he indicated that he had no 
additional medical evidence to provide.  As the claims folder 
presently contains in-service dental treatment records and 
dental examination reports and various military facilities 
have reported that additional service records are not 
available, further efforts to obtain additional records would 
be futile.  

With respect to private treatment records, the veteran has 
identified several sources of dental treatment since his 
separation from active duty.  The RO has requested records 
from the sources that the veteran has identified and 
responses have been received from many of these providers.  
However, several of these providers have not responded to the 
request for information.  In the August 2003 statement of the 
case, the veteran was informed of which providers had not yet 
responded to the request for information.  The veteran 
subsequently indicated that he did not have any additional 
medical evidence to provide.  In a September 2003 statement 
he wrote that "if the other Dentists and institutions 
haven't responded then proceed w/o [without] those records."  
In light of the RO's efforts to obtain the veteran's private 
treatment records and the veteran's request for his appeal to 
continue with the evidence presently of record, the Board 
finds that the RO has made reasonable attempts to obtain 
medical records referenced by the veteran, and that VA's duty 
to assist the claimant in obtaining pertinent medical records 
is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
(2003).

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the Board notes that a medical opinion was obtained in 
December 1984.  The examiner reviewed the veteran's service 
dental records and offered an opinion as to the existence of 
in-service dental trauma.  This opinion along with the 
evidence presently associated with the claims folder is 
sufficient to make a decision on this case.  The veteran's 
service dental records document his dental condition during 
active duty and indicate dental treatment provided during 
that time.  There is no competent medical evidence of record 
raising any question as to whether the veteran has a service-
connected compensable dental condition or that he has any 
dental condition due to a combat wound or other "service 
trauma," as defined by VA.  See VAOPGCPREC 5-97, 62 Fed. 
Reg. 15,566 (1997).  Accordingly, the Board finds that there 
is no need for any additional medical examination or opinion 
in order to decide the claim.  The Board finds there is no 
reasonable possibility that further assistance to the 
claimant could substantiate the claim.  There is no 
reasonable possibility that a current VA examination would be 
able to provide information or evidence that would 
substantiate the veteran's account of dental trauma during 
service or the reasons for dental treatment at that time.  
Any current opinion as to these matters would require resort 
to pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.  Consequently, the Board finds that further remand of 
this matter for a medical opinion is not warranted.  38 
U.S.C.A. § 5103A(d)(1).

In addition to the duty to assist the veteran, the VCAA also 
contains duties to notify the veteran or claimant of certain 
information concerning his or her appeal.  Upon receipt of an 
application for VA benefits, VA shall notify the claimant and 
his or her representative, if any, of any information, and 
any medical or lay evidence, not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(b).  VA must inform the veteran whether he or 
VA bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
By letters dated in July 2001 and August 2003 as well as by a 
Statement of the Case issued in August 2003, the veteran was 
informed of the provisions of the VCAA including VA's duty to 
notify him about his claim and its duty to assist him in 
obtaining evidence for his claim.  He was also informed of 
the evidence necessary to establish entitlement to benefits 
sought, what VA had done to help him with his claim, what 
evidence was still needed from the veteran, and what the 
veteran could do to help with his claim.   By various letters 
from the RO, including a letter dated in July 2002, the 
veteran was informed of VA's efforts to obtain private dental 
treatment records.  He was informed that while VA could 
request the records, the ultimate responsibility rested on 
the veteran as VA could not compel a private health care 
provider to furnish the records.  Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).

The RO has completed all development of this claim that is 
possible without further input by the veteran.  He has been 
duly notified of what is needed to establish entitlement to 
the benefits sought, what the VA has done and/or was unable 
to accomplish, and what evidence/information he can 
obtain/submit himself.  Accordingly, the Board finds that the 
requirements set forth in the VCAA with regard to notice and 
development of the appellant's claim, have been satisfied, 
and that returning the case to the RO to consider the 
requirements of VCAA would serve no useful purpose, but would 
needlessly delay appellate review. 


Evidentiary Background:  In November 1953 the veteran was 
afforded a dental examination in conjunction with his entry 
into active service.  It was reported that teeth numbers 1, 
3, 14 and 17 were missing; teeth numbers 15, 19, 28, 29, 30, 
and 31 were non-restorable; and teeth numbers 4, 16, 18, and 
20 required fillings.  

In March 1954, teeth numbers 28, 29, 30, and 31 were 
extracted.  In April 1954, tooth number 19, was extracted.  
In May 1954, tooth number 15 was extracted.  In July 1954 
tooth number 16 was extracted.  Finally, in September 1954, 
tooth number 18 was extracted.  

In 1957, the veteran established service connection for 
treatment purposes for several teeth that were extracted 
during service (Teeth numbers 16, 18, 32, 6, 9, 23, 24, 25, 
and 27).  However, the evidence does not show that he 
received outpatient VA dental treatment at that time.  

By means of a Board decision dated in August 1974, 
entitlement to dental treatment was denied as the veteran 
failed to report for a VA dental examination in March 1970 
and abandoned his claim pursuant to 38 CFR 17.123(b) (1971).  
(A veteran eligible for one-time dental treatment and who has 
not received treatment within 3 years after filing his 
application or within 3 years of 4/15/70, whichever is later, 
shall be presumed to have abandoned his claim for dental 
treatment.)  

In a statement dated in August 1976, the veteran asserted 
that "over 1/3 of my teeth were indiscriminately pulled by 
USAF dentist" from March to June 1954 at Keesler Air Force 
Base (AFB) in Biloxi, Mississippi.  He reported that he had 
infections and skin lesions on his hand due to his in-service 
dental treatment.  He reported that his remaining teeth 
became crooked and trapped food particles in crevices and 
underneath the gum tissue which caused the growth of bacteria 
that entered his bloodstream and caused the skin disorder on 
his hands and feet.  Service connection for a skin condition 
was denied by rating action in October 1976.

In a statement received in November 1976, the veteran 
reported that he entered the Air Force with 30 healthy teeth.  
He asserted that 12 of his healthy teeth were pulled during 
active duty.  He reported that before the dentist could pull 
the 13th tooth, he asked why so many of his teeth were being 
pulled.  According to the veteran, he was told by his dentist 
that "some of your teeth have temporary fillings and so I'm 
going to pull ALL your teeth and replace them with a new set 
at Government expense."  Thereafter, in February 1977, the 
veteran was informed that his claim for a dental disability 
had been denied by the Board in August 1974 and that he would 
have to submit either new and material evidence or proof of 
error in the Board decision to reopen his claim.

In response to an inquiry from the veteran, the RO informed 
him by letter in March 1977 that in order to claim 
compensation for a service-connected dental condition it 
would have to have been due to a combat wound or other 
service trauma.  

In a letter dated in June 1977, Dr. J. Watson, a private 
dentist, indicated that the veteran had reported a long 
history of dental problems.  The veteran was noted to be 
quite upset about the extraction of 12 teeth during is active 
service.  

The veteran's claim for dental treatment was again denied by 
rating action in June 1977.  

Thereafter, in 1983, the veteran sought to establish 
compensation and/or treatment on the basis of dental trauma.  
By letter dated in February 1984, the veteran was informed by 
the Buffalo, New York, RO that service connection for dental 
trauma was granted in 1957 and that he should contact the VA 
Medical Center (VAMC) nearest him for treatment or 
reimbursement.  In a communication dated in April 1984, the 
VAMC requested the RO to enter a dental trauma rating.  
Thereafter, by means of May 1984 rating action, the RO held 
that the service dental records failed to show any evidence 
of dental trauma.  The veteran subsequently submitted a 
statement in October 1984 wherein he expressed a desire to 
appeal the "decision to deny me dental benefits."

Thereafter, in November 1984, the veteran was informed that a 
review of his records shows that the February 1984 letter was 
in error and that he was to disregard that letter.  He was 
informed that service connection for his missing teeth was 
granted in 1957.

In a medical opinion dated in December 1984, a VA dentist 
noted that he had reviewed the veteran's service medical 
records.  He wrote that the veteran had entered active duty 
with four missing teeth and six teeth requiring extraction 
and that "this does not present a picture of 32 sound teeth 
as [the veteran] claims."  After reviewing the records, the 
dentist opined that there was no evidence of trauma and no 
evidence that healthy teeth with temporary fillings were 
extracted.  

The veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, in June 1999.  He expressed his 
prior contention that he had several teeth arbitrarily 
removed by an inexperienced Air Force Dentist.  According to 
the veteran, his in-service treatment led to subsequent gum 
infection.  According to the veteran, he has dermatitis 
infections, pain and suffering, and high dental and medical 
bills as a result of his in-service dental treatment.  In a 
written statement submitted along with his VA Form 21-526, 
the veteran reported that he had more than 50 root canals and 
gum operations since his separation from active duty.  He 
reported that he had all of his teeth capped in the 1960 and 
that he needed new caps.  

The veteran testified at a hearing before a RO Decision 
Review Officer in September 2000.  He felt that he was 
entitled to compensation for the teeth that were removed 
during his active service.  He felt that his teeth were 
erroneously removed by his treating dentist in the military 
and that this resulted in extensive dental problems since 
discharge. 

In support of his claim, the veteran has submitted private 
dental records dating from the 1970s showing extensive dental 
problems.  A recent treatment plan dated in September 2000 
shows that the veteran complained that his caps were worn out 
and ugly.  He wanted his bridge replaced with implants.  His 
recommended treatment consisted of three planed phases.  
Phase I include a sinus lift - particulate graft with 
implants in areas number 13, 14, 29, 30, and 31 and a 
unilateral subperiosteal, lower left.  Phase II included 
upper twelve units of crown and bridge with some occlusal 
correction of a deep Class II bite and lower fourteen units 
of crown and bridge.  Phase III involved long-term 
maintenance and recall.  


Legal Criteria:  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The Board notes as a preliminary matter that the present 
appeal arises from a claim filed in December 1983.  
Subsequent to the initiation of his claim, the regulations 
pertaining to entitlement to service connection for dental 
disabilities were revised in terms of the types of dental 
disabilities for which service connection could be 
established. Because his claim has been pending since 1983, 
he is entitled to the application of the version of the 
regulations that is more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  VAOPGCPREC 3-00.

According to the regulations in effect in 1983, each missing 
or defective tooth and each disease of the investing tissue 
were to be considered separately, and service connection 
could be granted for disease or injury of individual teeth 
and of the investing tissue, shown by the evidence of having 
been incurred in or aggravated during service.  Pre-existing 
dental disorders were not to be found to have been aggravated 
by service merely because treatment was received during 
service.  As to each non-compensable service-connected dental 
condition, a determination was to be made as to whether it 
was due to combat wound or other service trauma, or whether 
the veteran was a prisoner of war. 

Salivary deposits, malposed teeth with no pathology shown, 
extraction of third molars in the absence of disease 
following a reasonable period of service, and gingivitis were 
not to be service connected.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.160).  38 U.S.C.A. § 1712 
(West 1991); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1995).

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54 
Fed. Reg. 30,393 (June 8, 1999) [codified at 38 C.F.R. §§ 
3.381, 4.149].  With the amendment the reference in 38 C.F.R. 
§ 3.149 (1995) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a) 
(2003).  Section 3.381 continued to require a determination, 
when applicable, of whether the dental condition was due to 
combat or other service trauma, and whether the veteran had 
been a prisoner of war.  Section 3.381 was also revised to 
provide that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  In addition, all of 38 C.F.R. § 3.382 
(1995), which allowed for the establishment of service 
connection for Vincent's disease and/or pyorrhea, was 
eliminated.  The end result is that service connection for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, if 
they are manifested after 180 days of service, in accordance 
with 38 C.F.R. § 17.161 (2003).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.123 
(1995); 38 C.F.R. § 17.161 (2003).  For these purposes, the 
term "service trauma" does not include the intended effects 
of therapy or restorative dental care and treatment provided 
during a veteran's military service.  See VAOPGCPREC 5-97.  
In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

Both the original and the revised versions of the regulations 
provide for the grant of service connection for any dental 
condition that resulted from combat or other service trauma.  
38 C.F.R. § 3.382 (1995); 38 C.F.R. § 3.381 (2003).  Because 
the veteran has asserted that his claimed disorder is the 
result of trauma, the Board finds that neither the original 
nor the revised version of the regulations is more favorable 
to the veteran.  VAOPGCPREC 3-00.


Analysis:  As set forth above, the evidence does not show 
that the veteran sustained in-service dental trauma resulting 
in his present dental problems.  The veteran has repeatedly 
contended that the in-service extraction of his teeth (teeth 
numbers 16, 18, 6, 9, 23, 24, 25 and 27) by an Air Force 
dentist should be considered "service trauma."  He has 
asserted that his teeth were healthy before they were 
extracted.  This contention is not supported by his service 
medical records.  

The veteran's service dental records, while detailing the 
veteran's dental treatment, are silent for any indication of 
dental trauma.  Similarly, despite his assertion that healthy 
teeth were removed, the veteran's service entrance 
examination notes that he had multiple missing teeth, with 
teeth numbers 15, 19, 28, 29, and 31 being identified as non-
restorable.  A VA dentist reviewed his service dental records 
in December 1984 and reported that the veteran had entered 
service with four missing teeth and six teeth which required 
extraction.  The VA dentist, after reviewing the records, 
concluded that there was no evidence of trauma.  

The Board has considered the veteran's contention that his 
in-service dental treatment was not necessary and constituted 
dental trauma.  However, VA's General Counsel has held that 
dental treatment, even extractions, during service does not 
constitute dental trauma.  See VAOPGCPREC 5-97.  Therefore, 
even though the veteran underwent what appears to have been 
fairly extensive dental work during service, including the 
extraction of teeth, the record does not support a finding of 
service connection for a dental condition due to dental 
trauma.  Since the Board finds that the preponderance of the 
evidence establishes that the veteran does not have a dental 
condition due to in-service dental trauma, he is not eligible 
for Class II(a) VA treatment for a dental condition on that 
basis.  Furthermore, the record reflects that the veteran was 
not detained or interned as a prisoner of war; thus, he is 
not entitled to receive Class II(b) VA outpatient dental 
treatment for any of his teeth on that basis.  Thus, there is 
no basis for granting entitlement to Class II(a) VA 
outpatient treatment for a dental condition.  See 38 C.F.R. § 
17.161(d), (e).

With respect to the question of whether he may be entitled to 
Class II VA outpatient treatment for the one-time correction 
of the service-connected noncompensable condition, the Board 
notes that the veteran did file a claim for dental treatment 
within one year of his separation from service.  While the 
veteran was granted service connection of teeth numbers 16, 
18, 32, 6, 9, 23, 24, 25, and 27 for treatment purpose, the 
evidence as set forth above, shows that he abandoned his 
claim for dental treatment, as he failed to receive treatment 
with 3 years of April 15, 1970.  See 38 C.F.R. § 17.123(b) 
(1971).  Thus, there is no basis for outpatient dental 
treatment on the basis of a service-connected dental 
disorder.  Accordingly, the Board finds that he is ineligible 
to receive Class II dental treatment for any of his missing 
teeth.  See 38 C.F.R. § 17.161(b).

A veteran may be eligible for Class I dental treatment if he 
has an adjudicated compensable service-connected dental 
condition.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  In 
the present case, the veteran fails to meet the criteria 
required for Class I eligibility.  There is no evidence of 
record establishing that his missing teeth are irreplaceable, 
that he sustained damage to the jaw, or any of the conditions 
listed as compensable dental and oral conditions under the 
rating schedule.  38 C.F.R. § 4.150.  Further, there is no 
medical evidence of record showing that the veteran has a 
loss in whole or in part of a bone structure in the mouth due 
to in-service trauma or that he is unable to wear a suitable 
prosthesis.  38 C.F.R. § 4.150, DC 9913.  Therefore, the 
Board finds that the preponderance of the evidence is against 
granting entitlement to Class I VA outpatient treatment for 
the veteran's missing teeth.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i). 
However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to service connection for a dental 
disorder for compensation purposes.


ORDER

Service connection for a dental condition claimed to be due 
to dental trauma is denied.



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



